Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                February 14, 2017

The Court of Appeals hereby passes the following order:

A17A1032. BRUCE ROSE v. LENNOX INTERNATIONAL, INC. d/b/a
    HEATCRAFT REFRIGERATION PRODUCTS.

      Bruce Rose appeals the trial court’s order granting Lennox International, Inc.’s
motion for summary judgment and awarding judgment against Rose in the amount of
$5,000.00. We, however, lack jurisdiction.
      “Although the grant of a motion for summary judgment is in general directly
appealable, where the amount of the judgment is $10,000.00 or less, an application for
discretionary appeal is required.” Ca-Shar v. McKesson Corp., 204 Ga. App. 865
(420 SE2d 810) (1992) (citing OCGA § 5-6-35 (a) (6)) (punctuation omitted). As the
total judgment in favor of Lennox International is less than $10,000.00, the entry of
summary judgment provides no basis for a direct appeal in this case. See Ca-Shar,
204 Ga. App. at 865-866. Rose’s failure to follow the discretionary appeal procedure
deprives us of jurisdiction to consider his appeal, which is hereby DISMISSED. See
Jennings v. Moss, 235 Ga. App. 357 (509 SE2d 655) (1998).

                                       Court of Appeals of the State of Georgia
                                       Clerk’s Office, Atlanta,____________________
                                                                 02/14/2017
                                               I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                        , Clerk.